Citation Nr: 1433434	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-21 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of dental trauma, for compensation purposes


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel



INTRODUCTION

The Veteran had active duty service from June 1972 to December 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction over this matter now resides with the St. Louis, Missouri, RO.

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

This matter was previously before the Board in August 2012 and November 2013, at which times the Board remanded the claim for additional development.

Notably, the current appeal encompasses the Veteran's claim for service connection for a dental condition for compensation purposes.  However, caselaw provides that a claim for service connection is also considered to be a claim for Class I VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  A claim for dental disability on a VA Form 21-526 generally should be considered a claim for compensation (and will be adjudicated by the Regional Office), unless a veteran specifically claims dental treatment only.  M21-1MR, IX.ii.2.2.d.  The Board notes that, in the case, the RO has separately adjudicated the claim for a dental condition for treatment purposes in May 2005.  Although the Veteran submitted a notice of disagreement and a statement of the case was provided in April 2006, it does not appear that the Veteran perfected his appeal through the timely filing of a VA Form 9 or substantive appeal.  Therefore, this particular claim is not encompassed in the current appeal. 

Notwithstanding, service treatment records have recently been obtained documenting in-service trauma to teeth numbers 8, 9, and 10.  The Board notes that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but they may nevertheless be service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  
38 C.F.R. § 3.381 (2013).   Accordingly, if the Veteran is interested in having his claim for a dental disorder for treatment purposes readjuciated in light of the new service treatment records, the Board encourages the Veteran to initiate a claim with the appropriate VA Medical Center, as such claims are adjudicated by the Veterans Health Administration (VHA) per the 2012 amendments to 38 C.F.R. § 3.381.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, especially because this matter has been the subject of two prior Board remands, another remand is warranted for further development.

First, a careful review of the record indicates that there may still be outstanding private treatment records.  In this regard, in a June 2006 statement, the Veteran stated that Dr. D.E.A., D.D.S., with address included, "made me a partial plate in 1975 to replace the one made by the Marine Corps."  Therefore, on remand, the Veteran should be asked to provide a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA may make adequate attempts to obtain relevant records from this provider.

The Board also recognizes that the RO has not obtained records from the Social Security Administration (SSA) despite the fact that, in his October 1978 application for VA benefits, the Veteran indicated that he "applied for social security, but . . . probably won't be eligible as I have not worked enough."  As these records may be potentially relevant, efforts to obtain them should be made on remand.  Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  

Further, the Board finds that a dental examination and opinion should be obtained.  Recently service treatment records have been obtained that document the Veteran's in-service trauma on October 28, 1972.  Specifically, it was documented that the Veteran was involved in an altercation, which resulted in "loose teeth due to trauma."  As a result, maxillary teeth numbers 8, 9, and 10 were evulsed, i.e. forcibly extracted.  

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2013). Compensation is available for loss of teeth if such loss is due to the loss of substance of body of the maxilla or mandible, but only if such bone loss is due to trauma or disease (such as osteomyelitis), and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. Diagnostic Code 9913, Note.  Here, the Veteran stated that he was given a partial plate in service and that he eventually needed upper dentures.  In light of the evidence of in-service trauma, and because the existing medical evidence is insufficient for the Board to make a factual finding as to whether there has been any loss of body of the maxilla or mandible due to the in-service trauma, the Board finds that a VA examination and opinion on this matter are necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide a VA Form 21-4142 for any outstanding private treatment records, including, in particular, for treatment from Dr. D.E.A., D.D.S. in 1975.  Following receipt of authorization, obtain these records. Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Associate with the claims file SSA documents, including the medical records upon which any decision was predicated.  

3.  After accomplishing the development outlined in steps 1 and 2 above, schedule the Veteran for a dental examination, by a dentist, at a VA medical facility.  All pertinent records in the electronic claims file must be provided to and reviewed by the examiner in conjunction with the opinions.  

The dentist should provide a detailed overview of the Veteran's mouth, to include documenting missing teeth and outstanding issues.  All appropriate tests and studies should be accomplished, including x-rays, and all clinical findings should be reported in detail.  

After a full examination and review of the claims file, the dentist should offer an opinion, consistent with sound medical judgment, as to the following matters:

(a) Does the Veteran have bone loss of the substance of the body of the maxilla?  [NOTE: the bone loss must be the loss of substance of the body of the maxilla and not the loss of alveolar process as a result of periodontal disease.]

(b) If so, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the bone loss was caused by the Veteran's in-service trauma?

(c) If so, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any of the Veteran's teeth were lost because of such bone loss?  Please identify which teeth were lost due to this bone loss.

(d) For any current dental conditions diagnosed on examination, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the dental condition resulted from the in-service trauma?  If so, please identify (by tooth number or detailed description) what dental conditions resulted from in-service trauma to the maxilla.

In rendering the requested opinion, the dentist should discuss the documented altercation on October 28, 1972, that resulted in evulsed teeth, numbers 8, 9, and 10, as well as any relevant post-service treatment records. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

